Citation Nr: 1722773	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye disability, claimed as vision impairment, hemianopsia, and/or central vein occlusion, to include as secondary to hypertension and/or herbicide exposure.

2.  Entitlement to service connection for a skin disability, claimed as herpes complex and/or rash/skin condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertensive vascular disease, claimed as high blood pressure, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a lumbar back disability, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for acute/subacute peripheral neuropathy, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A July 2011 rating decision denied service connection for a right eye disability, and a May 2013 rating decision denied service connection for a skin disability, hypertensive vascular disease, a lumbar back disability, and acute/subacute peripheral neuropathy.

The Veteran later testified before the undersigned in May 2014.  A transcript of that hearing has been associated with the claims file.

In March 2016, the RO issued a rating decision that denied chronic obstructive pulmonary disease (COPD), transient ischemic attack (TIA)/stroke, and bilateral hearing loss, and granted service connection for tinnitus with an evaluation of 10 percent effective October 20, 2015.  Following the issuance of a statement of the case (SOC) which was limited to TIA/stroke, there is no indication that the Veteran submitted a Substantive Appeal as to that SOC.  The Board, therefore, does not have jurisdiction over the March 2016 rating decision.

This claim was previously before the Board in March 2015, at which time the Board remanded it for additional development.  

The issue(s) of entitlement to service connection for a right eye disability, hypertensive vascular disease, and acute/subacute peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's skin disability, claimed as herpes simplex and/or rash/skin condition is related to service, to include as secondary to herbicide exposure.

2.  The evidence is against a finding that the Veteran's lumbar back disability is related to service, to include as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disability, claimed as herpes simplex and/or rash/skin condition, have not been met. 38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for entitlement to service connection for lumbar back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant were notified in two letters dated in May 2010 and July 2011.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board March 2015 in order to afford the Veteran a new VA examination and to obtain any outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in September 2015, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2015).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records (SPRs), service treatment records (STRs), and his own written and oral statements regarding his active service demonstrate that he had service in the Republic of Vietnam during his period of active duty.  As the RO noted in its May 2013 rating decision, the Veteran's exposure to herbicides is conceded.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Skin Disability

The Veteran submitted a statement in May 2014 indicating that his first adverse reaction to Agent Orange was November 1966 as he was preparing to return home.  The reaction manifested as a rash over his body, and medics excused the rash as nerves because the Veteran was going home.  The Veteran indicated that his next reaction to the sun was in 1976, and he was diagnosed with herpes simplex by a dermatologist.

At the May 2014 Board hearing, the Veteran reiterated that he developed a rash in November 1966 as he was preparing to return home.  The Veteran stated that, at that time, he was told that the rash was just hives due to his nerves about going home.  The Veteran stated that the next incident occurred in 1976, and it was an outbreak of herpes simplex that manifested on his forehead.  The Veteran indicated, however, that he did not have any outbreaks between 1966 and 1976.  The Veteran further indicated that doctors have not linked his herpes simplex to Agent Orange exposure because he has not discussed it with them; the Veteran, however, believes that they are related.

In December 2015, Dr. R. H. submitted a statement indicating that the Veteran has a long standing history of dermatitis related to sun exposure which is also an Agent Orange known effect.  The Board, however, found and continues to find this opinion to be inadequate for adjudication purposes, as it provided no rationale for the conclusions reached.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran was scheduled for a dermatology VA examination in March 2016, but failed to report.  38 C.F.R. § 3.655 provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with an original claim for service connection, the claim shall be based on the evidence of record.  Here, the Veteran has not demonstrated good cause for failing to report, although he was notified of the missed examination and its consequences in the April 2016 SSOC.  Here, the Veteran's lay observations with regards to his skin rash are credible, but he is not competent to diagnose their etiology.  Furthermore, the December 2015 statement from Dr. R. H. is not probative because it lacks a rationale for its conclusion.  As such, the Veteran needed a VA examination to confirm the link between his skin disability and service, but failed to report for the scheduled examination without cause.  Therefore, based on all of the foregoing, the Board finds that service connection for the Veteran's skin disability is not warranted.

Lumbar Back

At the May 2014 Board hearing, the Veteran testified that he began having severe back pain three or four years earlier.  The pain radiated down the right side of his body, so he started taking pain pills and eventually steroid injections.  The Veteran indicated that, at this time, X-rays were done and osteoarthritis, arthritis, and degeneration were all present.  The Veteran stated that his back pain first manifested in 1965 when he was on sandbag detail.  When he complained of pain, the Veteran indicated that he was threatened by his colonel and convinced that he should just tough out his back issues.  After service, the Veteran received chiropractic care throughout his life when he believed he threw out his back.  The Veteran further indicated that he was stacking 300 pound snow blowers for his business after service.  The Veteran was receiving chiropractic treatment in Michigan in the early 1980s, but the records would not exist because he doctor passed away.  The Veteran continued treatment beginning in 2009, but indicated he never consulted with his doctors about whether his current back symptoms were related to the original episodes in service.  

In August 2015, the Veteran received a VA back examination.  The examiner indicated that the Veteran had a current degenerative arthritis of the lumbar spine disability that was diagnosed in 2015.  The Veteran, however, had not had back surgery.  The examiner noted that the initial range of motion was all normal, and also that the Veteran exhibited normal strength in his bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  The examiner also noted no radicular pain, ankylosis of the spine, or intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The examiner found mild degenerative changes with narrowing of disc spaces and hypertrophic facet joint spurring.  

As a result of his findings, and after a review of the Veteran's history, the examiner found that the Veteran's degenerative arthritis of the lumbar spine was less likely than not due to or caused by any incident in service, to include physical stresses or carrying heavy loads in service and/or exposure to Agent Orange.  The examiner reasoned that the Veteran's service medical records were silent for a residual or chronic disability subject to service connection.  Furthermore, the service medical records indicate that the Veteran was medically qualified to complete the term of his active service.  The Veteran also stated that he was able to cut wood using a chain saw and wood splitter, and also that he is "extremely physically active" and carries "heavy boxes of organic produce."

The more probative evidence indicates that the Veteran's back disability is not related to service.  The Veteran has a current diagnosis of degenerative arthritis of the lumbar spine, and he credibly testified that his back issues began after lifting sandbags during service.  He has also credibly testified with regards to why there are no mentions of back issues in his service records.  However, the Veteran has not provided evidence that link his current disability to service.  The Veteran credibly testified that he ignored the pain during service due to his youth and fear that he would be reprimanded, but the severe pain started three or four years prior to his Board hearing.  In the interim, however, the Veteran indicated that he was able to work a physically demanding job, and continued to be "extremely physically active."  Therefore, the Board finds the August 2015 VA examination is the most probative evidence with respect to the etiology of the Veteran's back disability, and that entitlement to service connection for the Veteran's lumbar spine disorder is therefore also not warranted.


ORDER

Entitlement to a skin disability, claimed as herpes simplex and/or rash/skin condition, is denied.

Entitlement to a lumbar back disability is denied.



REMAND

Right Eye Disability

At the July 2015 VA examination, the examiner opined that the Veteran's central retinal vein occlusion was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that hypertension has been shown to be a significant risk factor for development of a central retinal vein occlusion.  As such, the Veteran's claim for service connection for a right eye disability is inextricably intertwined with the issue of entitlement to service connection for hypertensive vascular disease, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for a right eye disability cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered)."

Hypertensive vascular disease

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In the present case, the Veteran has a diagnosis of hypertension, and the service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied.

According to the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, it was concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

Given the 2010 Update, the Board finds that the third McLendon element of an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.

Peripheral Neuropathy

The Veteran was diagnosed with neuropathy in October 2013 by a private physician.  At the August 2015 VA examination, the examiner opined that there were no objective medical records of evidence to substantiate a diagnosis of peripheral neuropathy.  In December 2015, Dr. R. H. indicated that the Veteran had a long standing peripheral neuropathy which was most likely related to Agent Orange.  No rationale was provided.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran has a competent diagnosis in October 2013, the claim must be remanded to determine whether the peripheral neuropathy is related to the Veteran's service, including exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, if any.  All actions to obtain the requested records should be fully documented in the claims file. 

2.  The RO should obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  The RO should also obtain an opinion from an appropriate medical professional as to whether the Veteran's peripheral neuropathy is at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include the presumed in-service exposure to Agent Orange/herbicide.

4.  Then, review and readjudicate the claims.  If any benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), afford them a reasonable opportunity to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


